Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 11, 2020

                                       No. 04-19-00821-CV

                                        Larry LANGSTON,
                                             Appellant

                                                 v.

                               Tom HAYDEN and Shirley Hayden,
                                        Appellee

                 From the County Court At Law No 2, Guadalupe County, Texas
                                Trial Court No. 2019-CV-0211
                            Honorable Bill Squires, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by February 6, 2020. Neither the brief nor a motion
for extension of time has been filed. Appellant is therefore ORDERED to file, within fifteen
(15) days of the date of this order, his brief and a written response reasonably explaining: (1) his
failure to timely file a brief, and (2) why appellee is not significantly injured by appellant’s
failure to timely file a brief. If appellant fails to timely file a brief and the written response, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a court
order).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court